Citation Nr: 1534459	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for allergic rhinitis, claimed as allergies.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to August 1969, which included a tour of duty in the Republic of Vietnam from November 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Although the Veteran was previously represented by the American Legion during the appeal, he submitted a VA Form 21-22 appointing Virginia Department of Veterans Services as the accredited representative in February 2012, thereby revoking the power of attorney for American Legion.   

In October 2012, the Veteran presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a hearing held in Roanoke, Virginia.  A transcript of the hearing is of record.  

In March 2013, the Board denied service connection for onychomycosis, hypertension, and hypercholesterolemia.  The Board also remanded the issues of service connection for allergic rhinitis and an acquired psychiatric disorder to obtain additional VA treatment records and to provide VA medical examinations with medical opinions.  

In December 2013, the Board granted service connection for posttraumatic stress disorder and major depressive disorder and remanded the issue of service connection for allergic rhinitis for allergen testing and an addendum VA medical opinion with subsequent readjudication of the appeal.  A VA medical examination was provided in January 2015.  The January 2015 VA medical examiner explained that no allergen testing was done because the diagnosis of allergic rhinitis (i.e., seasonal allergies) was not in dispute, and there was a risk of anaphylactic reaction to the testing agent if the allergen testing was performed.  Based on review of the record and examination and interview of the Veteran, the January 2015 VA medical examiner provided a supplemental VA medical opinion.  Thereafter, the issue of service connection for allergic rhinitis was readjudicated.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

In March 2015, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In June and July of 2015, medical opinions from a VA otolaryngologist were obtained.  38 C.F.R. § 20.901 (2015) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  Symptoms of allergic rhinitis were manifested during service.

2.  Symptoms of allergic rhinitis were recurrent since service. 

3.  Current allergic rhinitis is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis, claimed as severe allergies, have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of service connection for allergic rhinitis has been considered with respect to VA's duties to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with allergic rhinitis, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  
38 C.F.R. § 3.380.

Service Connection Analysis

The Veteran contends that he often had symptoms of allergic rhinitis during service, particularly during his service in Vietnam, but did not always seek medical treatment.  At the Board hearing, the Veteran testified that the in-service symptoms were chronic and year-round, rather than seasonal or weather-related.  He further asserted that he continued to have the allergy problems after service.  See October 2012 Board hearing transcript, pages 4-6, 10.   

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of non-seasonal allergic rhinitis were manifested during service.  The service treatment records, which are complete, show no sinus disability or allergic rhinitis noted at service entrance, and there is no clear and unmistakable evidence of a sinus disability or allergic rhinitis prior to service; therefore, the sinuses are presumed sound at service entrance, the presumption of soundness is not rebutted, and this is a case of direct service incurrence.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that, if the Government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection rather than aggravation).  

The evidence of in-service onset of symptoms of allergic rhinitis include the November 1967 service medical examination performed approximately three months after service, which reflects the Veteran's report of occasional hay fever requiring prescribed medication.  Later, on the August 1969 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had hay fever.  The May 2013 VA medical examiner noted episodic complaint of hay fever symptoms during service.  Hay fever is a type of allergic rhinitis and is a condition capable of lay diagnosis.  See Dorland's Illustrated Medical Dictionary 686 (30th ed. 2003).  

The Board next finds that the evidence is at least in equipoise on the question of whether symptoms of allergic rhinitis have recurred since service separation.  At the Board hearing, the Veteran testified that he has experienced recurrent symptoms of allergic rhinitis since service.  The evidence weighing against a finding of recurrence is the fact that the earliest post-service treatment for allergic rhinitis documented in the record is in March 2000, i.e., approximately 33 years after service separation.  Notwithstanding the absence of documentation of treatment, the Veteran indicated that the allergic rhinitis symptoms were recurrent and that he had self-treated with over-the-counter medication for many years.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of allergic rhinitis have recurred since service separation. 

The Board notes the negative VA medical opinions of record; however, they are of minimal probative value and are outweighed by the credible evidence of allergic rhinitis symptoms during service, recurrent allergic rhinitis symptoms since service, and current allergic rhinitis.  Although the May 2013 VA medical examiner opined that allergic rhinitis "more likely than not" pre-existed military service and was not permanently aggravated beyond its natural course by military service, the examiner mistakenly believed that the November 1967 service report of medical history, which noted the Veteran's report of periodic congestion and occasional hay fever requiring prescribed medication, was completed at service induction.  Such opinion based on an inaccurate factual assumption and as expressed by the examiner does not provide sufficient explanation to meet the high evidentiary burden of "clear and unmistakable evidence" for purposes of rebutting the presumption of soundness.  

The January 2015 VA medical examiner opined that the current allergic rhinitis was not related to symptoms shown during service.  The VA examiner essentially opined that during service the Veteran experienced seasonal and other acute allergic manifestation that subsided on the absence of or removal of the allergen.  The examiner characterized the symptoms of hay fever during service as representative of a seasonal or other acute allergic manifestation that subsided on the absence of or removal of the allergen.  The January 2015 VA medical examiner also relied, in part, on the notation of "ear, nose, or throat trouble" on the August 1967 service induction report of medical history for the opinion that the allergic rhinitis (hay fever) "clearly and unmistakably" existed prior to service; however, the VA medical examiner did not address the portions of the report where the Veteran specifically denied having or having ever had hay fever or the portion of the report when the Veteran reported frequent aching in the ear as explanation for the positive answer on "ear, nose, and throat" question.  

In the June and July 2015 VHA medical opinions, the reviewing VA otolaryngologist opined that the allergic rhinitis clearly and unmistakably existed prior to service but was uncertain as to whether the allergic rhinitis symptoms were permanently worsened by exposure to allergens during service.  The reviewing VA otolaryngologist opined that it was at least as likely as not that the allergen exposure during service caused the current severity of the allergic rhinitis symptoms, which tends to relate the allergic rhinitis to service.    

Thus, because the sinuses were presumed sound at service entrance, there is no clear and unmistakable evidence of record to show that allergic rhinitis existed prior to service and was not aggravated by service, the issue is one of direct service connection.  On the issue of direct service connection, there is credible evidence of allergic rhinitis symptoms during service and recurrent allergic rhinitis symptoms 

since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that allergic rhinitis was incurred during service, and the criteria for service connection for allergic rhinitis under 38 C.F.R. § 3.303(d) are met.  38 U.S.C.A. § 5017; 38 C.F.R. § 3.102.  
 

ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


